DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/22 has been entered.
Response to Amendment
Claims 1-15 and 18 remain pending in the application.
Applicant’s arguments regarding the rejection of claims 1, 5, 7-12, 15 and 17-18 under 35 U.S.C. 103 as unpatentable over Ebert, Deal, Smith and as evidenced by Material-properties.org have been fully considered, but are not persuasive. The Applicant argues Ebert teaches “the anti-erosion component 2 forms part of the blade 1 itself, rather than being a cover for a leading edge of the blade 1” (emphasis Applicant’s). However, Ebert teaches in paragraph [0049] “the anti-erosion component 2 is inserted into the blade contour of the turbine blade 1 such that a smooth transition with no edges is created”. Ebert further teaches in paragraph [0060] (a section also cited by Applicant) “the anti-erosion component 2 can be connected to the turbine blade 1 in various ways”. Thus, Ebert considers the anti-erosion component to be a cover member separate from the turbine blade. The rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7-12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ebert (US2012/0207608) in view of Deal et al. (US2012/0301292), Smith et al. (US8088498) (“Smith”) and as evidenced by Material-properties.org. 
Regarding claim 1, Ebert teaches a composite blade (Fig. 4) comprising: a composite blade body (1) having a leading edge area (6) on an airflow upstream side thereof; and a leading edge cover member (2) on an outside surface of the leading edge area, the leading edge cover member comprising: a composite cover base material (11) that containing reinforcement fibers and a resin (Paragraph [0057]), the composite cover base material to be bonded to the outside surface of the leading edge area; and is provided to the outside of the leading edge area in a bonding manner (Fig. 4), and a metallic reinforcement layer (2) formed over at least part of an outer surface of the composite cover base material, wherein the leading edge area of the composite blade body has a step part (Paragraph [0049] “blade contour”) forming a recess in the leading edge area, the leading edge cover member being arranged within the recess (see Fig. 4) such that an outer surface of the leading edge cover member is flush with an outer surface of the composite blade body (see Paragraph [0049]).
Ebert fails to teach the leading edge cover member on an outside surface of an entire longitudinal length of a leading edge area, and the composite cover base material bonded to the outside surface of the entire longitudinal length of the leading edge area, the metallic reinforcement layer formed over at least a part of an outer surface of the composite cover base material along an entire longitudinal length of the composite cover base material. 
In an analogous art, Deal teaches a fan blade. Deal teaches (Fig. 2) a cover member applied over the entire length of the leading edge to provide the most protection (paragraph [0040]) when compared to partial coverage of the leading edge.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the composite blade of Ebert and change it so that the leading edge cover member is an outside surface of an entire longitudinal length of a leading edge area, and the composite cover base material is bonded to the outside surface of the entire longitudinal length of the leading edge area, and the metallic reinforcement layer is formed over at least a part of an outer surface of the composite cover base material along an entire longitudinal length of the composite cover base material as taught by Deal to provide the most protection. 
Ebert fails to teach the metallic reinforcement layer includes an auxiliary metallic reinforcement layer and an outer metallic reinforcement layer formed on an outer surface of the auxiliary metallic reinforcement layer.
In an analogous art, Smith teaches leading edge protection for a blade. Smith teaches (Fig. 4) the sheath contains an auxiliary layer (46) beneath a primary layer (26), the primary layer formed from cobalt (Col. 2 lines 43-48), the auxiliary layer formed from copper to show a visual indicator of wear of the primary layer (Col. 3 lines 35-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the composite blade of Ebert and change the metallic reinforcement layer to include an auxiliary metallic reinforcement layer and an outer metallic reinforcement layer formed on an outer surface of the auxiliary metallic reinforcement layer as taught by Smith to show a visual indication of wear. 
Ebert as modified fails to teach a hardness of the outer metallic reinforcement layer being greater than a hardness of the auxiliary metallic reinforcement layer. 
Material-properties.org is provided as evidence that cobalt material, forming the primary layer of Ebert as modified by Smith, is much harder than copper, forming the auxiliary layer of Ebert as modified by Smith. Thus, Ebert in view of Smith teach a hardness of the outer metallic reinforcement layer being greater than a hardness of the auxiliary metallic reinforcement layer. 
Regarding claim 5, Ebert in view of Deal and Smith teach the composite blade of claim 1, and Ebert further teaches the composite cover base material is formed by laying up thin-film prepregs of a glass fiber reinforced plastic (Paragraph [0057]).
Note that the claimed phrase “formed by laying up thin-film prepregs” is being treated as a product-by-process limitation; that is, that the composite cover base material can be made in such a manner. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983). Thus, it appears that the product of Ebert would be the same or similar as the blade platforms claimed.
Regarding claim 7, Ebert in view of Deal and Smith teach the composite blade of claim 1, and Ebert further teaches (Fig. 4) an electrically insulative electrical insulation layer (10, the glass mat being an electrical insulator) provided so as to be in contact with a surface on a side of the composite cover base material on which the metallic reinforcement layer is provided.
Regarding claim 8, Ebert in view of Deal and Smith teach the composite blade of claim 7, and Ebert further teaches (Fig. 4) the electrical insulation layer is an insulating fiberglass reinforced plastic layer (Paragraph [0057]).
Regarding claim 9, Ebert in view of Deal and Smith teach the composite blade of claim 1, and Ebert further teaches (Fig. 4) the metallic reinforcement layer includes a hard metallic reinforcement layer (Paragraph [0057]) that is provided on a surface side of the metallic reinforcement layer and is formed of a hard metal (Paragraph [0062]).
Regarding claim 10, Ebert in view of Deal and Smith teach the composite blade of claim 9, and Smith further teaches the outer metallic reinforcement layer is a chromium plating layer (Col. 3 lines 10-15). 
Regarding claim 11, Ebert in view of Deal and Smith teach the composite blade of claim 1, and Smith further teaches the auxiliary metallic reinforcement layer is formed of a soft metal on a side of the metallic reinforcement layer closest to the composite cover base material (Col. 3 lines 35-45). 
Regarding claim 12, Ebert in view of Deal and Smith teach the composite blade of claim 11, and Smith further teaches the auxiliary metallic reinforcement layer is a copper plating layer (Col. 3 lines 35-45). 
Regarding claim 15, Ebert in view of Deal and Smith teach the composite blade of claim 1, and Ebert further teaches (Fig. 4) an outer surface of a boundary between the composite cover base material and the metallic reinforcement layer is formed as a smooth surface without any step (Paragraph [0057]).
Regarding claim 18, Ebert in view of Deal and Smith teach the composite blade of claim 17, and Ebert further teaches (Fig. 4) an outer surface of a boundary between the composite cover base material and the metallic reinforcement layer is formed as a smooth surface without any step (Paragraph [0057]).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ebert in view of Deal, Smith, a design choice, and Gorokhovsky (US2017/0030204) (“Gorokhovsky”).
Ebert in view of Deal and Smith teach the composite blade of claim 1, but fail to teach the composite cover base material has a thickness at a ratio of 2% to 30% inclusive with respect to a leading edge radius of the composite blade body.
Since applicant has not disclosed that having  the composite cover base material at this ratio solves any stated problem or is for any particular purpose above the fact that the ratio provides weight savings and it appears that the composite cover base of Ebert in view of Deal and Smith would perform equally well with a ratio as claimed by applicant, it would have been an obvious matter of design choice to modify leading edge cover member of Ebert in view of Deal and Smith by utilizing the specific ratio as claimed for the purpose of weight savings. 
Ebert in view of Deal and Smith fail to teach the metallic reinforcement layer has a thickness of 5 µm to 100 µm inclusive.
In an analogous art, Gorokhovsky teaches an erosion resistant coating. Gorokhovsky teaches a coating thickness of 5-40 µm is appropriate for erosion protection (Paragraph [0091]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the composite blade of Ebert in view of Deal and Smith and change the metallic reinforcement layer to have a thickness of 5 µm to 100 µm inclusive as taught by Gorokhovsky to provide erosion protection.
Ebert in view of Deal, Smith and Gorokhovsky teach the thickness of the metallic reinforcement layer is smaller than the thickness of the composite cover base material (by virtue of the metallic layer being much measured in microns, and thus much smaller than a composite material layer). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ebert in view of Deal, Smith and Carlson et al. (US5127802) (“Carlson”).
Ebert in view of Deal and Smith teach the composite blade of claim 1, but fail to teach the reinforcement fibers contained in the composite cover base material are arranged along a direction of 30 degrees to 60 degrees inclusive with respect to a blade longitudinal direction of the composite blade body.
In an analogous art, Carlson teaches a turbine blade. Carlson teaches a composite component of the blade is constructed with fibers oriented at an angle of 45 degrees with respect to the longitudinal axis of the blade to provide torsional stiffness (Col. 4 lines 1-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the composite blade of Ebert in view of Deal and Smith and change the reinforcement fibers contained in the composite cover base material to be arranged along a direction of 30 degrees to 60 degrees inclusive with respect to a blade longitudinal direction of the composite blade body as taught by Carlson to provide torsional stiffness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ebert in view of Deal, Smith and Bailey et al. (US5049036) (“Bailey”).
Ebert in view of Deal and Smith teach the composite blade of claim 1, but fail to teach the reinforcement fibers contained within the composite cover base material are high-modulus resin fibers.
In an analogous art, Bailey teaches a composite gas turbine blade. Bailey teaches it is known to utilize high modulus fibers in a resin matrix to provide high strength (Col. 1 lines 15-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the composite blade of Ebert in view of Deal and Smith and change the reinforcement fibers contained in the composite cover base material to be high-modulus resin fibers as taught by Bailey to provide a high strength characteristic.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ebert in view of Deal, Smith and Margolies et al. (US2011/0076413 (“Margolies”).
Ebert in view of Deal and Smith teach the composite blade of claim 1, but fail to teach a boundary surface on the metallic reinforcement layer side of the composite cover base material has an arithmetic mean roughness value of 1 µm to 10 µm inclusive.
In an analogous art, Margolies teaches a protective layer system for a turbine blade. Margolies teaches a surface roughness of 5 µm to 13 µm promotes adhesion between layers (Paragraph [0006]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the composite blade of Ebert in view of Deal and Smith and change the metallic reinforcement layer side of the composite cover base material to have an arithmetic mean roughness value of 1 µm to 10 µm inclusive as taught by Margolies to promote adhesion. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ebert in view of Deal, Smith and Angeliu et al. (US2004/0258192) (“Angeliu”).
Ebert in view of Deal and Smith teach the composite blade of claim 1, but fail to teach a primer layer containing palladium catalytic particles is formed on a boundary surface on the metallic reinforcement layer side of the composite cover base material. 
In an analogous art, Angeliu teaches a process for mitigating stress in turbine components. Angeliu teaches it is possible to provide effective catalytic activity on metal alloy surfaces by providing a layer of palladium (Paragraph [0028]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the composite blade of Ebert in view of Deal and Smith and add a primer layer containing palladium catalytic particles is on a boundary surface on the metallic reinforcement layer side of the composite cover base material as taught by Angeliu to provide effective catalytic activity in the metal alloy surface of the metallic reinforcement layer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON A CORDAY/Examiner, Art Unit 3745          
                                                                                                                                                                                             /WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745